Citation Nr: 0941606	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  94-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low 
back strain with degenerative disc and joint disease, L-5/S-
1.

2.  Entitlement to an effective date earlier than October 25, 
1993, for the grant of a 40 percent rating for low back 
strain.

3.  Entitlement to an effective date earlier than December 
16, 1996, for a grant of special monthly compensation for 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Esq.





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to April 
1973. 

This appeal arose before the Board of Veterans' Appeals from 
a May 1994 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
Veteran's claim for an evaluation in excess of 20 percent for 
service-connected low back strain.  

In January 1997, the Board remanded this case for additional 
evidentiary development.  

In August 2001, the RO issued a rating action which increased 
the evaluation assigned for low back strain to 40 percent, 
effective from October 25, 1993.  The August 2001 rating 
action also awarded entitlement to special monthly 
compensation (SMC) for loss of use of a creative organ, 
effective December 16, 1996. 

In March 2005, these issues were again remanded by the Board 
for additional development. 

In a decision in June 2006, the Board denied issues #2 and 3 
as shown on the first page herein, and remanded issue #1 for 
RO development of the evidence.  At that time the Veteran was 
represented by Paralyzed Veterans of America.  (Two other 
decisions were rendered by the Board on other separate and 
unrelated issues).

During the course of the current appeal, in addition to the 
issues on which there were other unrelated Board decisions, a 
variety of other issues have been raised, none of which is 
pertinent to or part of the appeal now under review.

The Veteran and his new attorney took the June 2006 Board 
decision on appeal to the U.S. Court of Appeals for Veterans 
Claims (Court), which vacated the Board decision on issues #2 
and 3 and remanded those issues for action in accordance with 
a Joint Motion.  The Court noted that it did not have 
jurisdiction on issue #1, which was still then in pending 
development at the RO.  In the interim, the prior decision 
was confirmed on issue #1, and it is now again before the 
Board for final appellate review.  After a review of the 
file, the Board considers the above-named attorney to be his 
representative for the purposes of all facts of his current 
appeal.

During the course of the current appeal, the Veteran has also 
raised additional issues of entitlement to service connection 
for diabetes mellitus and hypertension, both of which were 
denied in February 2009; a perfected appeal has been taken on 
neither. 

Service connection is now in effect for catatonic type 
schizophrenia, for which a 100 percent rating has been 
assigned since April 1973; residuals, thoracic spine injury, 
status post debridement and excision of inflamed granulation 
tissue, fibrous tissue, old hemorrhage and thrombosis, and 
hemosiderin deposits, with scoliosis, rated at 60 percent 
since October 25, 1993; chronic low back strain, rated at 20 
percent from April 1973 and at 40 percent since October 25, 
1993; surgical scar, thoracic spine area, rated at 10 percent 
since October 25, 1993; fractured left elbow, now rated at 10 
percent (with interim other ratings from 50 to 100 percent 
[including under 38 C.F.R. § 4.30] since 1996); residuals 
left arm scar, rated at 10 percent; and left leg length 
discrepancy, rated as 0 percent (noncompensably) disabling.  
Special monthly compensation (SMC) is also payable, as 
addressed under issue #2 and under the provisions of 38 
U.S.C.A. § 1114 (s).

FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by no 
more than complaints of chronic pain, with flare-ups and 
exacerbations; objective findings of limitation of lumbar 
motion with pain on motion; and limitation of activities; 
there has been no report or finding of ankylosis or 
incapacitating episodes having a total duration of at least 6 
weeks over a recent period of 12 months, and at no time has 
there been confirmed chronic radiculopathy secondary thereto. 

2.  The Veteran filed his claim for increased compensation 
for the low back strain on October 25, 1993; nothing of 
record in the year prior thereto showed intent to file for 
increased compensation or a significant change in low back 
pathology.

3.  Although a formal claim for SMC was filed in 1996 for 
loss of use of a creative organ as part and parcel of the 
various claims from which other compensation benefits were 
granted in October 1993, including relating to his thoracic 
spine disabilities, his documented secondary erectile 
dysfunction was clearly identified from at least late 1993, 
and with resolution of reasonable doubt, establishes an 
informal claim for loss of use of a creative organ from 
October 25, 1993.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for low back strain with degenerative disc and joint disease, 
L-5/S-1 are not met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes (DCs) 
5237, 5243 (2009).

2.  Under governing law, the appropriate effective date of 
the award of a 40 percent disability evaluation for the 
service-connected low back strain is October 25, 1993, and no 
earlier.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.400, 3.400(o)(2) 
(2009).

3.  Giving the benefit of the doubt to the Veteran, and under 
governing law, the appropriate effective date of the award of 
SMC is October 25, 1993.  38 U.S.C.A. §§ 5103(a), 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims previously held that a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

An SOC and SSOCs were issued, and the requirements to support 
the claim were discussed at length.  In the aggregate, the 
Board finds that the RO has satisfied the duty to notify and 
assist under the VCAA.  

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  The Veteran was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claim.  The Veteran has submitted 
additional information, and has indicated that he has no 
other information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to VA 
notices.  

The appellant and his attorney herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  In this case, any absence 
of information was harmless error and, to whatever extent the 
decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information was provided to the appellant.  

When a claim for an earlier effective date lacks legal merit, 
the duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to the claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Increased Rating - Low back

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.

The rating criteria for evaluating intervertebral disc 
syndrome were revised, effective from September 23, 2002.  
See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002), now codified at 
38 C.F.R. § 4.71a, DC 5293 (2009).  In 2003, further 
amendments were made for evaluating disabilities of the 
spine.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (now 
codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009)).  The 
latter amendment and a subsequent correction were made 
effective from September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293.

Under the interim revised criteria of DC 5293, effective 
September 23, 2002, intervertebral disc syndrome was 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  A maximum 60 percent rating is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months. A 20 
percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 
4 weeks, during the past 12 months.

Note 1 provides that for the purposes of ratings under 38 
C.F.R. § 4.71a, DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note 2 provides that when evaluating on the basis of chronic 
manifestations, we evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurological 
disabilities separately using evaluation criteria for the 
most appropriate neurological diagnostic code or codes.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, DC 
5295, under which lumbosacral strain warrants a 20 percent 
rating where there is muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent rating if it is moderate and a 40 percent rating if 
it is severe.  38 C.F.R. § 4.71a, DC 5292.  Also, ankylosis 
of the lumbar spine warrants a 40 percent evaluation if it is 
favorable, or a 50 percent evaluation if unfavorable.  38 
C.F.R. § 4.71a, DC 5289 (2003).  Complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and ankylosis of major joints or without other 
joint involvement warrants a 100 percent rating.  38 C.F.R. § 
4.71a, DC 5286.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes. Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

Under the criteria effective on and after September 26, 2003, 
lumbosacral strain and degenerative arthritis of the spine 
are rated under the general rating formula for rating 
diseases and injuries of the spine (outlined below). 38 
C.F.R. § 4.71a, DCs 5237 and 5242 (2009).  Intervertebral 
disc syndrome is rated under the general formula for rating 
diseases and injuries of the spine or based on incapacitating 
episodes (outlined above), whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 5243 (2009).  Since this 
rating code itself contemplates limitation of motion, a 
separate rating for limitation of motion would not be 
warranted. VAOPGCPREC 36-97 (Dec. 12, 1997).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes set out after the above diagnostic 
criteria, which provide the following:  First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 140 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, DC 8520 (2009).

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The code section for intervertebral disc 
syndrome is now DC 5243, and associated objective 
neurological abnormalities (e.g., bladder and bowel 
impairment) are to evaluated separately.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in approximate 
balance, the claim is allowed. 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify").  The Court has held that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required . . 
. ."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Also, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
the evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).  The Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Similarly, it is well established that, while someone who is 
a layperson is not considered capable of opining on matters 
requiring medical knowledge, he/she is permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

A great deal of clinical data is in the file.  It appears 
that no feasibly available data is not now of record as 
relates to the current claim.

A review of all of that data shows, however, that for some 
years, the Veteran's low back disorder was not the subject of 
great complaint in VA settings.  Private treatment records 
are similarly lacking in low back complaints.  In fact, even 
for a time after 1993, the Veteran's low back X-rays showed 
no to minimal degenerative changes and a few isolated 
complaints of pain, but no significant limitation of motion 
or other clinical anomalies related to the low back.

Pursuant to the Board's remand action, the Veteran underwent 
a special VA examination in January 2009 to assess his low 
back disability.  He demonstrated muscle spasm, painful 
motion and guarding of movements. However, these symptoms 
were not sufficient to result in abnormal gait or spinal 
contour.  There was no lumbar flattening, lordosis or 
ankylosis.  Range of motion was flexion to 80 degrees, 
extension to 25 degrees, right and left lateral flexion to 25 
degrees, right and left rotation to 30 degrees.  Although 
there was pain, limitation of motion was not further affected 
thereby.  He now shows X-ray changes in the lumbosacral spine 
with degenerative changes at L-5/S-1.  Diagnosis is 
degenerative disc joint disease, L-5/S-1 with low back 
strain.

A review of the record shows that the Veteran's service- 
connected low back disability has never, at any point, been 
manifested by complaints or objective findings or functional 
impairment such that would warrant an rating in excess of 
40 percent under the new or old criteria.  Since the service-
connected low back disability is rated as 40 percent 
disabling, a rating in excess thereof is warranted only if 
there is unfavorable ankylosis of the entire thoracolumbar 
spine; or if incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the past twelve months are shown.  Even had the consideration 
been for the period prior to September 2002, which it is not, 
a rating in excess of 40 percent would be warranted only for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
As shown in the available stacks of clinical records, there 
have never been such findings particularly of a neurological 
nature.  And there have never been truly incapacitating 
episodes as defined for VA purposes, e.g., episodes that 
required bed rest prescribed by and treatment by a physician.  
There was never evidence of symptoms compatible with a 60 
percent rating.

Thus, while clinical findings attributed to the Veteran's 
service-connected low back disorder are now relatively 
severe, they do not amount to ankylosis or equivalent 
impairment so as to warrant a higher rating under the 
criteria in effect since September 2003, nor do they amount 
to pronounced intervertebral disc syndrome or equivalent 
impairment so as to warrant a higher rating under the 
criteria in effect prior thereto.  Rather, these clinical 
findings have, at their worst, more nearly approximate the 
current 40 percent rating assigned.  38 C.F.R. § 4.7.  And, 
while he has periodically complained of radiating pain, the 
examiner concluded that there was not a manifestation of 
radiculopathy.  The examiner opined that the Veteran's 
service-connected low back disability and pain did not 
involve the nerves in a radicular manner.  Thus (other than 
contained within other ratings for associated problems with 
other disabilities), a separate rating for neurological 
impairment due to the service-connected low back disability 
is not now warranted.

Also considered have been the Veteran's chronic complaints of 
severe low back pain, flare-ups, and limits on his 
activities, and the potential additional limitation of 
functioning resulting therefrom.  However, there is 
insufficient objective evidence to conclude that his low back 
pain is associated with such additional functional limitation 
as to warrant increased compensation pursuant to provisions 
of 38 C.F.R. § 4.45 or the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In that regard the Board must reiterate 
that, while the service-connected low back disability may be 
often at a relatively severe level, his functional impairment 
would need to be equivalent to ankylosis in order for a 
higher rating to be assigned, and this has not ever been 
shown.  The Board concludes that his symptoms related to his 
service-connected low back disability have been amply 
accounted for in the current 40 percent rating assigned.

The Board has also considered whether the Veteran's service-
connected service-connected low back disability warrants an 
increased rating on an extraschedular basis.  The governing 
criteria for the award of an extraschedular rating call for a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1).

In this case, frequent hospitalization has not been shown, 
and there is no other evidence of record to show that the 
service-connected low back disorder involves such disability 
that an extraschedular rating would be warranted.  The Court 
has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Thus, the evidence does not 
indicate that application of the regular schedular standards 
is rendered impracticable, and referral for consideration of 
an extraschedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

III.  Earlier Effective Date - 40 percent evaluation for low 
back

Under the applicable criteria, generally, the effective date 
for an award based on a claim for increase shall be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  Specific to claims for increase, the 
effective date may the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within 1 year from such 
date; otherwise, it shall be the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability that may 
establish entitlement.  However, there must first be a prior 
allowance or disallowance of a claim.  38 C.F.R. § 3.157(b).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 1 
or more benefits under the laws administered by the VA, from 
a claimant, his duly authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Veteran filed his claim for an increased evaluation for 
his service-connected low back strain on October 25, 1993.   

After review of the Joint Motion and other documentation 
associated with the claim as filed with the Court, the Board 
observes that there is a seeming free interchange of the 
words and concepts of "low" back and "thoracic" back.  
However, these are not interchangeable, albeit they reflect 
two sections of one spinal column.  With regard to the 
pertinent claim for an earlier effective date herein, the 
issue at hand relates to the low back (i.e., the lumbar 
region), and not the thoracic spine (i.e., the chest region).  

For instance, repeated arguments and collateral discussion is 
of record in the file as provided by the Veteran and those 
acting on his behalf with regard to clinical evidence of low 
back disability, when the considerable actual data in reality 
refers solely to thoracic disability without even a 
tangential reference to the low back.

A review of the voluminous evidence of record does not 
demonstrate that the Veteran's low back disability met the 
criteria for a 40 percent disability rating during the one-
year period preceding the date of receipt of the claim for an 
increased evaluation.  In fact, the clinical record shows 
some increased low back pathology only some time after he 
began to have his thoracic problems, e.g., after October 
1993.  However, in already granting the increase to 40 
percent from the earlier date, the RO essentially gave him 
the benefit of the doubt, as the increase was effectuated 
from the date of the claim rather than the finite time of 
demonstrated increased low back pathology, which was 
subsequent thereto.

The Veteran had sought treatment of, and underwent surgery 
for, a thoracic spine disorder in July 1993.  Extensive 
records from private and VA sources are in the file relating 
to such care and the problems encountered.  However, there is 
no indication in the record that the service-connected low 
back disorder was claimed as a problem and/or was treated at 
that time. 

Therefore, there is no objective and probative evidence that 
would show that the Veteran was entitled to a 40 percent 
evaluation within one year prior to his October 25, 1993, 
claim for an increased evaluation for that and other 
subsequently service-connected disorders.

With all due respect for the Veteran's contentions, and his 
submission of additional documentary materials directly to 
the Board, we must note that the recent submission consists 
mostly of duplicates of evidence already of record, as well 
as other items generated long after the effective date 
assigned for his back disability award and thus inapplicable 
to the sole issue herein concerned which relates to the 
earlier effective date.

The Board therefore finds that the preponderance of the 
evidence is against the Veteran's claim for an effective date 
earlier than October 25, 1993, for the award of the 40 
percent disability evaluation for service-connected low back 
strain.

III.  Earlier Effective Date - SMC

The evidence of record indicates that the Veteran filed a 
claim for SMC for loss of use of a creative organ, as 
secondarily related to his thoracic spine surgery, on 
December 16, 1996.  

The basic issue is, however, whether an earlier claim for 
increased ratings, filed with regard to low and thoracic 
spine disabilities on October 25, 1993, did in fact encompass 
the underlying premise upon which the SMC was effectuated, 
e.g., erectile dysfunction resulting in that loss of use.  

The record reflects that the Veteran filed a specific claim 
for service connection for his thoracic spine disability, now 
characterized as residuals, thoracic spine injury, status 
post debridement and excision of inflamed granulation tissue, 
fibrous tissue, old hemorrhage and thrombosis and hemosiderin 
deposits, with scoliosis, on October 25, 1993, and that the 
disability has been rated at 60 percent ever since.  

He had had service connection for his low back disorder for 
some 20 years prior to that time.  However, it was not in 
that context that he clamed for (and ultimately was granted 
benefits for) his erectile dysfunction, but rather as a 
result of and secondary to the thoracic surgery, and more 
specifically as related to all its disabling consequences as 
identified herein. 

Parenthetically, for that matter, he was seen for his 
thoracic problems for a short time before he filed the claim 
with VA; however, at no time prior to October 1993 did VA 
have any information to reflect his new thoracic tumor 
problems, and/or any demonstrated pathological increase in 
his old low back problems.  In that regard, VA cannot be 
deemed to have been aware of facts and evidence which never 
was brought to VA's attention, on either an informal or 
formal basis.

If, on the other hand, the erectile dysfunction/potency issue 
is part and parcel of the thoracic spine disability, the 
claim with regard the latter may well constitute a valid 
informal claim for the former, and it more appropriately 
should be the effective date.  

In view of the foregoing, and upon review of the entire 
claims file, including the documentation associated with the 
claim before the Court, the Board concludes that a reasonable 
doubt is raised as to whether an effective date in 1993, as 
opposed to 1996, should be assigned for the grant of SMC for 
loss of use of a creative organ.  Thus, after weighing the 
evidence and giving the benefit of the doubt to the Veteran 
in resolving this issue, and without finding error in the 
previous action taken by the RO, the Board finds that the 
evidence is in relative equipoise, and concludes that an 
effective date of October 25, 1993, but no earlier, may be 
granted for SMC for loss of use of a creative organ.

ORDER

Entitlement to a rating in excess of 40 percent for low back 
strain with degenerative disc and joint disease, L-5/S-1, is 
denied.

Entitlement to an effective date prior to October 25, 1993, 
for the grant of a 40 percent rating for low back strain is 
denied.

Entitlement to an effective date of October 25, 1993, for SMC 
for the loss of use of a creative organ is granted, subject 
to the pertinent regulatory criteria relating to the payment 
of monetary awards.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


